Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as December 22, 2017, the date of the earliest priority application (JAPAN 2017-246797).
The present application also claims priority to and is also related to:
PCT international application number PCT/JP2018/045922 filed December 13, 2018.
The claims filed March 28, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 5, 7, 8, 10, 12, 14, & 15
1-7, 9, 10, & 12-15
Cancelled:
4
none
Withdrawn:
none
none
Added:
16
none

Claims 1-3 and 5-16 are currently pending.
Claims 1-10 and 12-15 have been amended.
Claim 4 has been cancelled.
No claims have been withdrawn.
Claim 16 has been added.
Claims 1-3 and 5-16 are currently outstanding and subject to examination.
This is a notice of allowability and is the third action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 28, 2022 has been entered.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted. However, upon consultation with others in the Office and in light of MPEP § 2114(IV), the claims are seen as allowable under a “Nazomi” analysis (¶ 2) with an “Intel Corp.” (¶ 1) analysis seen as limited to “programmable” devices.
Per MPEP § 2114(IV)(¶ 2):
Conversely, computer-implemented functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function. Nazomi Communications, Inc. v. Nokia Corp., 739 F.3d 1339, 1345, 109 USPQ2d 1258, 1262 (Fed Cir. 2014) (The claims were drawn to a CPU that can perform processing of both register-based and stack-based instructions. Appellant alleged infringement of the claims based on claim construction requiring only hardware capable of performing the claimed functionalities. Contrasted with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus comprising a combination of hardware and software capable of practicing the claim limitations.").

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claims Allowed
Claims 1-3 and 5-16 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
the fusion splicer having a computer programmed to accomplish the correspondingly-claimed tasks
as set forth in the claimed combination of independent claim(s) 1, 7, 10, and 15.
No references were found that supported these features in such combination. Particularly, no enabling software required to operate the device elements is seen.
The cited references are seen as providing the closest related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20200341197 A1 of October 29, 2020 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference has elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to fusion splicers and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
June 3, 2022